Citation Nr: 0405222	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic constipation. 


REPRESENTATION

Appellant represented by:	Charles W. March, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that granted service connection for 
chronic constipation and assigned a disability rating of 10 
percent.

Appellant was afforded a hearing before the undersigned 
Veterans Law Judge in October 2003; a transcript of that 
hearing has been associated with the claims folder. 


FINDING OF FACT

The appellant's disability is manifested by chronic 
constipation periodically interrupted by diarrhea, with 
episodes of abdominal distress.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic constipation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.114, 
Diagnostic Code 7399-7319, 7321 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003)).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for increased rating was filed in May 2002, 
after the date of enactment of the VCAA.  The Board 
accordingly applies the VCAA to the instant case.

In this case, RO sent appellant a letter in June 2002, prior 
to the rating decision in September 2002, in which RO 
discussed the evidence of record and the evidence that would 
still be helpful in developing the claim for service 
connection.  In December 2002, RO sent appellant a letter 
requesting his involvement in obtaining private medical 
records from P.B.M.C.  Further, during his hearing before the 
undersigned Veterans Law Judge the appellant was verbally 
informed of the provisions of the VCAA, was given an 
opportunity to ask questions about the VCAA, and verbally 
informed the undersigned Veterans Law Judge that he has no 
further information to submit and desires adjudication of the 
claim on the merits of the existing record.  The Board 
accordingly finds that VA has no outstanding duty to notify 
appellant of any further information or evidence needed.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, RO afforded appellant a medical 
examination in August 2002 in conjunction with appellant's 
claim for service connection, and appellant testified before 
the Board in October 2003 in regard to his symptomology at 
the time of the rating and at the time of the hearing.  The 
Board accordingly finds that VA has no outstanding duty to 
assist appellant in the development of this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

In making the initial rating of 10 percent disabling, RO 
considered as evidence appellant's treatment record from 
Togus VA Medical Center (VAMC), a VA medical examination in 
August 2002, and appellant's statement of May 2002.
Additional information submitted in conjunction with this 
appeal includes private medical records from private 
hospitals W.F.M. and P.B.M.C., and the transcript of 
appellant's testimony before the Board.

A clinical note from Togus VAMC in June 2001 notes that 
appellant was receiving medication for chronic constipation 
but does not indicate any complaint of actual physical 
distress.  There is no other mention of chronic constipation 
in the Togus VAMC clinical record.

The VA Medical Examination in August 2002 recommended service 
connection for appellant's chronic constipation.  In terms of 
current symptomatology, the medical examiner records 
appellant's statement that he is always constipated; he has 
treated the condition through diet, laxatives, and 
medication.  Appellant stated to the examiner that he has to 
strain during bowel movement, and that the straining has 
caused hemorrhoids.  Appellant informed the examiner that he 
has a bowel movement once every 3 to 5 days.  The medical 
examiner did not record an impression of actual physical 
distress.

The letter from Dr. J.L.W. states that appellant takes two 
dulcolax tablets on the fourth day following each bowel 
movement, which appellant follows up with two additional 
tablets six hours later.  Appellant also uses Sorbitol and 
eats a high-fiber diet, which results in an alternating cycle 
of constipation followed by a brief period of diarrhea each 
fourth day after the laxative is taken.

A note from the P.B.M.C. (hospital) states that appellant 
presented to the Emergency Room in May 2002 with complaint of 
no bowel movement for the past 5 to 6 days.  The abdomen was 
mildly distended; there was no vomiting, nausea, back pain, 
flank pain, chills, or cerebrovascular accident.  The 
physician's impression was "mild distress."  Appellant was 
treated with an enema.  The physician's assessment was 
obtundation with constipation, chronic exacerbation.

Appellant testified before the Board that he takes laxatives 
daily.  He routinely has a laxative-induced bowel movement 
every fourth day, which is accompanied by "a small amount of 
diarrhea."  On those occasions, he must stay close to a 
bathroom, so appellant considers himself to be incapacitated 
for part of that day.  Appellant testified that he is not 
employed due to another disability.  In terms of physical 
symptoms, appellant testified that he frequently feels 
bloated and uncomfortable, which in turn makes him feel 
"cranky."
  
III.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from the initial rating is 
separate and distinct claim from a claim for increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, at the time of the initial rating, separate 
"staged ratings" can be assigned for separate period of 
time where warranted.  Id. at 126.   The Board will 
accordingly review evidence supporting the assignment of the 
original disability rating, as well as evidence of subsequent 
increase or decrease in the severity of the disability.

Disability ratings are derived by application of Diagnostic 
Codes located in 38 C.F.R. Part 4 (2003).   The assignment of 
a particular Diagnostic Code is dependent on the facts of a 
particular case.  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Schedular rating itself is recognition that a 
claimant's industrial capacity is impaired to some degree.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

There is no specific diagnostic code for chronic 
constipation.  The RO has rated appellant's disability, 
chronic constipation, by analogy under Diagnostic Code 7399-
7319 (irritable colon syndrome) in 38 C.F.R. §§ 4.20, 4.114 
(2003).  Potential disability ratings under this code are 
"mild" (0 percent disabling), "moderate" (appellant's 
current rating, 10 percent disabling), and "severe" (30 
percent disabling).

The criteria for "moderate" disability, appellant's current 
rating, are as follows: "frequent episodes of bowel 
disturbance with abdominal distress."

The criteria for "severe" disability, the next higher 
rating, are as follows: "Diarrhea, or alternating diarrhea 
and constipation, with more or less constant distress."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  In this case, on 
review, the Board finds that applicant's disability picture 
more nearly approximates the lower (current) rating than the 
higher rating.  

Appellant has testified before the Board in regard to the 
severity of his chronic constipation.  Appellant, as a 
layperson, is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  The Board accordingly finds appellant's testimony to 
be credible; however, appellant's description of his symptoms 
does not support a higher disability rating under the Rating 
Schedule.

The Board notes that the criteria for the higher (30%) rating 
envisions a condition of diarrhea, or of diarrhea alternating 
with constipation, that causes the claimant more or less 
constant distress; the emphasis is on the diarrhea, not on 
the constipation.  In this case, appellant has testified that 
his diarrhea occurs approximately every fourth day, and that 
on those days he must curtail his activities for part of the 
day due to the diarrhea.  The letter from Dr. J.L.W. also 
records "an alternating cycle of constipation followed by a 
brief period of diarrhea each fourth day after the laxative 
is taken" (emphasis added).  This is not "constant 
distress" due to diarrhea such as to find that he has 
"severe" impairment under the applicable code.  In 
appellant's case, it is the constipation, not the diarrhea 
that is constant; the diarrhea may fairly be classified as 
"frequent" (10 percent disabling) but not as "constant" 
(30 percent disabling).  

In terms of the severity of the abdominal distress, the Board 
notes that the P.B.M.C. Emergency Department record, made 
after appellant had endured the unusually long period of 5 to 
6 days without a bowel movement, noted only "mild 
discomfort."  Appellant testified that the constipation 
makes him continually feel bloated and "cranky," but in the 
subjective opinion of the Board this does not reach the level 
of physical distress to warrant a 30 percent disability, 
which is the highest possible rating under this Diagnostic 
Code.

Diagnostic Code 7319 (irritable colon syndrome) has been 
applied, as noted above, because there is no specific 
Diagnostic Code for "constipation."  Where a particular 
disability for which a veteran has been service-connected is 
not listed in the Rating Schedule, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003); Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).   

The Board notes by analogy that Diagnostic Code 7321 
(amebiasis) defines symptoms of "mild gastrointestinal 
disturbances, lower abdominal cramps, nausea, gaseous 
distention, chronic constipation interrupted by diarrhea" 
and assigns a 10 percent disabling rating (emphasis added).   
The definition "chronic constipation interrupted by 
diarrhea" is more clearly analogous to appellant's symptoms 
than "diarrhea alternating with constipation" and supports 
a finding that 10 percent, rather than 30 percent, is the 
appropriate disability rating for appellant's condition.

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
accordingly considered whether any Diagnostic Code other than 
7319 would more closely approximate appellant's condition, or 
provide an outcome more favorable to appellant.  However, 
there is no Diagnostic Code more appropriate for chronic 
constipation in the Rating Schedule.

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1 (2003); Van Hoose (supra).  In exceptional 
cases, where the evaluations provided by the rating schedule 
are found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's condition is causing 
any industrial impairment at all, and per appellant's 
testimony his only hospitalization for this condition was the 
P.B.M.C. Emergency Room visit one and one-half years 
previously.  Extraschedular rating is accordingly not 
appropriate in this case. 

Based on the above, the Board finds that the criteria for an 
initial rating in excess of 10 percent are not met.  In 
reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected chronic 
constipation more closely approximate those required for the 
higher rating.  For these reasons, the Board has determined 
that the evidence preponderates against the claim for 
entitlement to an initial rating in excess of 10 percent for 
chronic constipation. 


ORDER

An initial evaluation in excess of 10 percent for chronic 
constipation is denied.


                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



